        CASE 0:20-cv-01597-JRT-ECW Doc. 74 Filed 08/10/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                                DISTRICT OF MINNESOTA


 UPTIME SYSTEMS, LLC,
                                                             Civil No. 20-1597 (JRT/ECW)
               Plaintiff,

 v.                                                             ORDER

 KENNARD LAW, P.C.,

               Defendant.


       Steven M. Cerny, SANTI CERNY, PLLC, 222 South 9th Street, Suite 1600,
       Minneapolis, MN 55402, for plaintiff.

       Michael J Minenko, MINENKO LAW, LLC, 2051 Killebrew Drive, Suite 611,
       Bloomington, MN 55425, for defendant.

       Based upon the Findings of Fact, Conclusions of Law, and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated June 16, 2021, all the files

and records, and no objections having been filed to said Report and Recommendation,

IT IS HEREBY ORDERED that:

       1.     Plaintiff Uptime Systems, LLC’s Motion for Sanctions (ECF No. 52) is

GRANTED IN PART and DENIED IN PART.

       2.     Defendant Kennard Law, P.C. and attorney Alfonso Kennard, Jr., jointly and

severally, is held liable for the attorney’s fees and costs awarded in the Order Granting

Attorney’s Fees (ECF No. 70).
        CASE 0:20-cv-01597-JRT-ECW Doc. 74 Filed 08/10/21 Page 2 of 2




       3.     Attorney Alfonso Kennard, Jr. and the law firm Kennard Law, P.C., jointly

and severally, is ordered to pay a monetary sanction, pursuant to Rule 11, to Plaintiff

Uptime Systems, LLC.

       4.     Plaintiff Uptime Systems, LLC is ordered to submit an affidavit regarding its

attorney’s fees and costs within seven (7) days of an Order adopting this Report and

Recommendation, and that Defendant Kennard Law, P.C. and attorney Alfonso Kennard,

Jr. shall be given seven (7) days to file any objections only as to the attorney’s fees and

costs sought by Plaintiff Uptime Systems, LLC.



Dated: August 9, 2021
at Minneapolis, Minnesota                  ________s/John R. Tunheim__________
                                                    JOHN R. TUNHEIM
                                                        Chief Judge
                                                United States District Court
